Mailed:										
In re application of							:
Northeastern University
									:	DECISION ON
Serial No. 15/037,863						:	PETITION

Filed: May 19, 2016							:
For: FREESTANDING ULTRATHIN MEMBRANES AND 
       TRANSFER-FREE FABRICATION THEREOF

This is a decision on the Petition under 37 CFR 1.181 filed on May 3, 2021 requesting entry of the After Final Amendment submitted April 2, 2021.

In Applicant’s Response to the Final Office Action, claims 4, 96, and 97 were amended. Applicant asserts that each amendment was merely to address issues of clarity raised by the Examiner in the Final Office Action.

Claim 4 was amended to clarify that the background conductance was “measured in 1M
KC1 solution at room temperature”. The amendment of claim 4 also did not change the scope of claim 4.

Claim 96 originally depended from claim 93, which depended from claim 4 (claim set 01/19/21). Applicant asserts that amended claim 96  copies wording from claim 4,  to clarify that claim 96 is directed to a device having at least 10 such wells.  The limitation of “at least 10 such wells” was not previously present in either claim 93 or claim 4. The scope of the claim has changed and raises new issues and would require further search and consideration by the Examiner. 

Claim 97 was amended to correct a typographical error, which caused the claim to appear to depend from itself. It was corrected to depend from claim 96.  The proposed amendment to claim 96 does change the claim scope

Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. The proposed amendment to claim 96 does not accomplish this. 

DECISION

The petition is DENIED.  

/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

Verrill Dana, LLPand Northeastern UniversityOne Federal Street, 20th FloorBoston MA MASSACHUSETTS 02110